Carley, Judge.
Appellant was tried on and convicted of two counts of motor vehicle theft. The trial court imposed a sentence of seven years in the penitentiary on each count, to run consecutively.
Appellant’s appointed counsel has filed a motion seeking permission to withdraw as counsel on the ground that the appeal is wholly frivolous. The requirements for such action as set forth in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966), have been met here.
Counsel suggests that the only possible issue for review is that raised by the admission into evidence of appellant’s confession. He argues that the confession was not freely and voluntarily made and that appellant was not advised of his constitutional privilege against self-incrimination as soon as he was subjected to questioning.
In compliance with this court’s duties under Anders, we have thoroughly reviewed and examined the record and transcript to determine whether this appeal is, in fact, wholly frivolous. The evidence adduced before the trial judge on the issue of admissibility of appellant’s confession authorized the conclusion that appropriate constitutional safeguards in keeping with the Miranda requirements and other decisions were followed and that appellant spoke voluntarily and without coercion, in full awareness of his rights and that he waived the right to counsel.
*359Decided July 15, 1980.
Von Terry Andrews, pro se.
Richard E. Allen, District Attorney, for appellee.
Therefore, we conclude that the matters set forth in the brief of counsel for appellant will not support the appeal. We find the appeal to be wholly frivolous as contemplated by Anders. Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976). Accordingly, counsel is granted permission to withdraw. Based upon our independent review of the entire record, we find no error and affirm the judgment.

Judgment affirmed.


Quillian, P. J, and Shulman, J., concur.